Citation Nr: 0715215	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  06-26 270	)	DATE
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to July 29, 1975 for 
the award of service connection for a psychiatric disorder, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO in Milwaukee, Wisconsin.


FINDING OF FACT

In March 2007, the Board received a written statement from 
the veteran wherein he expressed a desire to withdraw any and 
all appeals currently pending; as of that date, the Board had 
not yet promulgated a final decision on the matter presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2006).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, by way of a written 
submission received at the Board in March 2007, expressed a 
desire to withdraw any and all appeals currently pending.  As 
of that date, the Board had not yet promulgated a final 
decision on the matter presented.  Because the veteran has 
clearly expressed his desire to terminate his appeal, because 
he has done so in writing, and because the Board had not yet 
promulgated a decision on his appeal at the time of his 
request for withdrawal, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (2006).  
Accordingly, further action by the Board on this appeal is 
not appropriate, and the appeal is dismissed.  38 U.S.C.A. 
§ 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


